DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on May 17, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on September 17, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1, 3-8, 10-18 and 20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 3-7, the prior art fails to disclose or suggest the emboldened and italicized features below:
A system comprising: 
 	a power inverter; 
 	a resonant circuit coupled to a planar transformer, the planar transformer including a stack of printed circuit board (PCB) layers, the PCB layers including windings defining a number of winding turns that establishes a parasitic capacitance of the planar transformer; and 
 	a rectifier coupled to an output of the planar transformer; 
 	wherein the resonant circuit comprises at least one inductor; 
 	wherein a resonant frequency for the resonant circuit is based on the at least one inductor and the parasitic capacitance established by the of the stack of printed circuit board (PCB) layers included in the planar transformer.
 
Regarding claims 8 and 10-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system comprising: 
 	a power inverter; 
 	a resonant circuit coupled to a planar transformer, the planar transformer including a stack of printed circuit board (PCB) layers, the PCB layers including windings defining a number of winding turns that establishes a parasitic capacitance of the planar transformer; and 
 	a rectifier coupled to an output of the planar transformer; 
 	wherein the resonant circuit comprises at least one inductor and at least one capacitor; 
 	wherein a resonant frequency for the resonant circuit is based on the at least one inductor, the at least [[on]]one capacitor, and the parasitic capacitance established by the stack of printed circuit board (PCB) layers included the planar transformer.

Regarding claims 15-18 and 20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method comprising: 
 	stacking a plurality of printed circuit board (PCB) layers that include windings to form a planar transformer; 
 	forming a number of winding turns of the planar transformer using the windings included in the stack of PCB layers; 
 	determining a parasitic capacitance based on the number of winding turns of the planar transformer; 
 	determining a resonant frequency of a resonant circuit configuration based at least in part on the parasitic capacitance established by the number of winding turns defined by the winding included in the stack of printed circuit board (PCB) layers included the planar transformer; and 
 	providing a resonant converter comprising the resonant circuit having the resonant frequency and the planar transformer.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838